Citation Nr: 9912237	
Decision Date: 04/22/99    Archive Date: 05/06/99

DOCKET NO.  95-08 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound, base of the fifth toe, left foot, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
November 1951.

This appeal arises from a November 1993 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The notice of disagreement was submitted in December 1993.  
The statement of the case was issued in August 1994. A 
substantive appeal was received in August 1994.  The veteran 
testified at a personal hearing at the RO in November 1994.  
The Board remanded the case in April 1997.

The Board notes that by rating action in February 1996, 
entitlement to a total rating based on individual 
unemployability due to service connected disabilities was 
denied.  The veteran was notified of that determination and 
of his appellate rights by letter dated in February 1996.  
The veteran has not appealed that issue and it is not in 
appellate status.

In May 1997, the veteran withdrew his request for a personal 
hearing before a traveling section of the Board.

By decision dated in August 1997, the Board denied the 
veteran's claims for compensable ratings for bilateral 
hearing loss, perforation of the left eardrum and malaria and 
denied a rating in excess of 30 percent for labyrinthine 
dysfunction.  The issue of entitlement to an increased rating 
for residuals of a gunshot wound of the left foot was 
remanded for additional development of the evidence. 

At the recent VA examination in April 1998, the examiner 
indicated that diminished sensation of the left leg is 
possibly related to altered gait of the left foot.  The Board 
interprets this as an inferred claim for secondary service 
connection for a leg condition.  As the issue raised is not 
inextricably intertwined with the current appeal, it is 
referred to the RO for appropriate action.


FINDING OF FACT

Service connected residuals of a gunshot wound, base of the 
fifth toe, left foot, is manifested by complaints of pain, 
slightly diminished range of motion of the  left fifth 
metatarsal phalangeal joint and a diagnosis of moderately 
severe left foot disability.


CONCLUSION OF LAW

Service connected residuals of a gunshot wound, base of the 
fifth toe, left foot, is 20 percent disabling but not more. 
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic Code 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The first responsibility of a claimant is to present a well-
grounded claim. 38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  A finding of a well grounded claim 
invokes VA's duty to assist the veteran in the development of 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The Board finds that the 
veteran's claim is well-grounded.

By rating action in April 1953, service connection was 
granted for residuals of a gunshot wound of the base of the 
fifth toe, left foot.  The service medical records showed 
that in September 1950, the veteran sustained a penetrating 
gun shot wound on the lateral aspect of the left foot, fifth 
toe, resulting in a compound comminuted fracture of the left 
fifth metatarsal without artery or nerve involvement.  
Examination in October 1950 revealed a healed through and 
through wound of the left foot in the vicinity of the fifth 
metatarsal with slight swelling and tenderness.  X-rays 
revealed a comminuted fracture of the proximal end of the 
proximal phalanx, left fifth toe with involvement of the 
joint surface.  It was noted that the fractured portion of 
the bone was greatly widened.  On VA examination in February 
1953, examination of the left foot revealed a healed scar on 
the dorsal surface of the left fifth toe.  Limitation of 
flexion of the fifth toe was noted and no deformity was 
found.  The diagnosis was residuals of a gunshot wound of the 
fifth toe, left foot, mild.  On the basis of the evidence of 
record, a noncompensable evaluation was assigned for 
residuals of a gunshot wound of the fifth toe, left foot, 
effective from January 1953. 

By decision dated in March 1954, the RO assigned a 10 percent 
evaluation for service connected residuals of a gunshot wound 
of the left foot under Diagnostic Code 5284, effective from 
January 1953 on the basis of the Board's March 1954 decision 
which granted the 10 percent evaluation on the basis of the 
evidence of record.

In May 1993, the veteran submitted a claim for increased 
ratings for his service connected disabilities, to include 
residuals of a gunshot wound of the left foot.  

On VA examination in July 1993, the veteran reported the 
gunshot wound of the base of the fifth toe, left foot.  On 
examination, there was tenderness over the base of the fifth 
toe of the left foot and posture was normal.  It was noted 
that the appearance and function of the left foot was normal 
and there was no deformity.  Gait was normal.  There was no 
secondary skin or vascular change.  X-rays of the left foot 
showed deformation of the base of the fifth proximal phalanx, 
compatible with previously healed trauma.  It was indicated 
that there may be slight deformity of the head of the fifth 
metatarsal, possible due to healed fracture deformity.  There 
was a moderate sized inferior calcaneal spur.  The 
radiological impression was deformity articular surface and 
base of the fifth proximal phalanx and possibly 5th 
metatarsal head, compatible with previously healed trauma.  
The final diagnosis was history of gunshot wound fifth toe of 
the left foot.

In November 1994, the veteran testified that the service 
connected residuals of a gunshot wound of the base of the 
fifth toe, left foot had gotten worse.  He indicated that the 
had pain in the foot and ankle that also went into the back 
and hip.  He testified that he was unable to walk due to the 
pain.  He indicated that he was not receiving treatment for 
the left foot disability.

On VA examination in July 1995, the veteran complained of 
occasional pain of his left fifth metatarsal.  On physical 
examination, gait was within normal limits.  Examination of 
both feet revealed full range of motion of all the metatarsal 
phalangeal and interphalangeal joints.  There were no 
postural abnormalities and no evidence of gross deformity.  
The July 1993 x-rays of the left foot were noted.  The 
diagnoses included history of fracture of the left fifth 
metatarsal, remote, occasionally symptomatic.  

On VA examination in April 1998, the veteran reported that 
over the previous eight to ten years, he developed some left 
forefoot pain as well as numbness and burning in the left 
leg.  He indicated that currently, the pain and numbness in 
the left foot and leg had altered his ability to ambulate any 
significant distances.  He noted that the loss of ability to 
ambulate was worse than the pain, although both were 
bothersome.  He reported that he was not currently undergoing 
any active treatment other than restricting the activity of 
the left foot.  On physical examination, the veteran was able 
to ambulate across the room without evidence of any 
significant disability, though the last few steps were 
minimally antalgic.  The examiner noted a scar of the left 
dorsal fifth metatarsal phalangeal joint that was completely 
healed.  There was no evidence of any significant musculature 
atrophy or change in the left foot as compare to the right 
foot and leg.  There was some slight tenderness over the left 
fifth metatarsal phalangeal joint with dorsiflexion to 20 
degrees and plantar flexion to 20 degrees passively.  The 
examiner noted that the range of motion was slightly 
diminished as compared to the right fifth metatarsal 
phalangeal joint.  There was some mild to moderate tenderness 
directly over the fifth metatarsal phalangeal joint with 
compression.  Motion of the mid and hind foot was symmetric 
with the right side supination and pronation.  Ankle range of 
motion was symmetric with the right side.  There was 5/5 
strength of the ankle.  There was sensitivity to touch 
throughout except for moderate hypesthesia in the superficial 
perineal distribution on both the dorsum of the foot and over 
the dorsum of the fifth toe.  There was no significant 
swelling of the fifth foot or forefoot.  There was no 
evidence of any instability of the toe.  The examiner 
indicated that the veteran had a normal positioned foot 
without any evidence of any significant deformity.  X-rays of 
the left foot revealed an arthritic left fifth metatarsal 
phalangeal joint with significant bony changes.  There were 
some mild degenerative changes throughout the remainder of 
the foot, not grossly abnormal or inconsistent with the 
veteran's age.  The assessment was status post gunshot wound 
left forefoot.  The examiner concluded that the veteran's 
service connected left foot disability was moderately severe 
and was causing significant pain without evidence of any 
significant muscular injury.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating. Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.

38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report, and to enable the VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition. Schafrath, 1 
Vet. App. at 594.

The provisions of 38 C.F.R. § 4.40 (1998) require 
consideration be given to functional loss, including 
functional loss due to pain, in musculoskeletal system 
disability evaluations.  The provisions of 38 C.F.R. § 4.45 
(1998) direct pain on movement to be considered a factor in 
evaluating joint disabilities.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. 38 C.F.R. § 4.1. 
(1998); Schafrath.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's service connected residuals of a gunshot wound 
of the left foot is rated as 10 percent disabling under 
Diagnostic Code 5284 pertaining to foot injuries.  A 
moderately severe foot injury warrants a 20 percent 
evaluation and a severe foot injury requires a 30 percent 
rating.  38 C.F.R. 4.71a, Diagnostic Code 5284 (1998).  The 
10 percent rating for the left foot disability has been in 
effect for more than 20 years and is therefore protected.  38 
C.F.R. § 3.951(b) (1998).

Scars which are superficial and painful on objective 
demonstration are rated 10 percent disabling.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (1998).

As service connection is in effect for residuals of a gunshot 
wound of the left foot, the Board will also consider the 
Diagnostic Code criteria applicable to muscle injuries.  A 20 
percent evaluation is warranted for moderately severe injury 
to Muscle Group X (intrinsic muscles of the plantar aspect of 
the foot)and a 30 percent evaluation requires severe injury.  
A minimum evaluation of 10 percent is warranted for a through 
and through wound of the foot. 38 C.F.R. § 4.73, Code 5310 
(1998). 

The Board notes that by regulatory amendment effective June 
3, 1997, changes were made to the schedular criteria for 
evaluating muscle injuries, as set forth in 38 C.F.R. §§ 
4.55, 4.56, and 4.72.  See 62 Fed. Reg. 30237-240 (1997).  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The Board 
will consider the veteran's claims for increased ratings 
under all applicable criteria pursuant to Karnas.  However, 
as regards the increased rating issues now on appeal, the new 
regulatory criteria did not in any significant way change the 
prior regulatory criteria.

Under the old version of the rating criteria, 38 C.F.R. 
§ 4.72 provided that in rating disability from injuries of 
the musculoskeletal system, attention is to be given first to 
the deeper structures injured, bones, joints, and nerves.  A 
compound comminuted fracture, for example, with muscle damage 
from the missile, establishes severe muscle injury.  A 
through and through injury, with muscle damage, is always at 
least a moderate injury, for each group of muscles damaged. 
This section is to be taken as establishing entitlement to 
rating of severe grade when there is history of compound 
comminuted fracture and definite muscle or tendon damage from 
the missile.  There are locations, as in the wrist or over 
the tibia, where muscle damage might be minimal or damage to 
tendons repaired by suture, and in such cases requirements 
for severe ratings are not necessarily met.

Under the new version of the rating criteria, 38 C.F.R. § 
4.56 provides that: (a) an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal;  (b) a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged;  (c) for 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; and under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.  The Board notes that the new version of 38 C.F.R. 
§ 4.56 is otherwise basically the same as the old version. 

The Board concludes the provisions of 38 C.F.R. § 4.56 (after 
July 3, 1997) and 4.72 (prior to July 3, 1997) are not 
applicable to the veteran's service connected gunshot 
residuals of the left foot.  The evidence of record shows 
that the veteran suffered a comminuted compound fracture of 
the left fifth metatarsal as a result of the gunshot wound.  
However, neither the service medical records nor the post-
service medical records show that there was muscle damage as 
a result of that wound.  As such the injury was to the 
peripheral area of the fifth toe and not to Muscle Group X.  
Therefore, the veteran's service connected residuals of a 
gunshot wound of the left foot is most appropriately rated 
under Diagnostic Code 5284.

After a full review of the record, the Board concludes that 
the evidence supports a 20 percent rating, but not more, for 
residuals of a gunshot wound, base of the fifth toe, left 
foot under Diagnostic Code 5284, which is the diagnostic code 
which best represents the veteran's disability picture.  The 
most recent VA medical examination revealed that the veteran 
complained of difficulty walking.  The examiner indicated 
that there was slight tenderness over the left fifth 
metatarsal phalangeal joint with slightly diminished range of 
motion.  The examiner concluded that the veteran's service 
connected left foot disability was moderately severe and was 
causing significant pain without evidence of any significant 
muscular injury. The VA examination establishes that the 
veteran has moderately severe disability of the left foot and 
therefore the Board finds that the service connected left 
foot disorder is 20 percent disabling.  See 38 C.F.R. Part 4, 
Diagnostic Code 5284.  A rating in excess of 20 percent for 
the left foot disability is not warranted as there is no 
evidence of more than slightly diminished range of motion of 
the left foot.  The clinical findings failed to show any 
muscle atrophy, swelling, instability or any other finding 
that would support a finding of severe foot injury.  The 
Board also notes that the most recent examination found that 
the scar of the left dorsal fifth metatarsal phalangeal joint 
was completely healed.  There is no objective evidence of a 
painful scar which would warrant a 10 percent rating under 
Diagnostic Code 7804.




ORDER

A 20 percent rating, but no more, for residuals of a gunshot 
wound, base of the fifth left toe, is granted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

